Exhibit 10.1
 
CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS OMITTED AND
MARKED WITH “**”. AN UNREDACTED VERSION OF THIS DOCUMENT HAS
ALSO BEEN PROVIDED TO THE SECURITIES AND EXCHANGE COMMISSION.
 
 
CUSTOMER SUPPORT SERVICES AMENDMENT
TO
CONTRACT FOR PRODUCTS AND SERVICES


This Customer Support Services Amendment to Contract for Products and Services
(the “Amendment”) is made and entered into this 7th day of July, 2010 (the
“Amendment Effective Date”), by and among NeuLion USA, Inc., a Delaware
corporation having its principal place of business at 1600 Old Country Road,
Plainview, New York 11803 (“NeuLion”), DISH Network, L.L.C., a Colorado company
having its principal place of business at 9601 S. Meridian Blvd., Englewood,
Colorado 80112 (“Company”) and solely for purposes of Section 34 of the
Agreement (as defined below), NeuLion, Inc., an Ontario corporation having its
principal place of business at 463 King Street West, 3rd Floor, Toronto,
Ontario, Canada M5V 1K4 (“Parent”).


WHEREAS, Company, NeuLion and Parent (solely for purposes of Section 34 of the
Agreement (as hereinafter defined)) entered into that certain Contract for
Products and Services dated as of January 4, 2010 (the “Agreement”);
 
WHEREAS, Company, NeuLion and Parent desire and agree to amend the Agreement in
the manner set forth in this Amendment; and
 
WHEREAS, capitalized terms not defined herein shall have the meaning ascribed to
them in the Agreement;
 
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and other good and valuable consideration, the receipt and legal sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:
 
1.             CUSTOMER SUPPORT SERVICES.
 
1.1           NeuLion shall perform the incoming telephone call (each, an
“Incoming Call” and collectively, the “Incoming Calls”) and web chat (each, a
“Web Chat” and  collectively, the “Web Chats”) (Incoming Calls and Web Chats,
collectively the “Calls”) customer contact and support services set forth herein
(the “Customer Support Services”) subject to and in accordance with the terms
and conditions of the Agreement (as amended hereby) and those policies,
procedures and methodologies (“M&Ps”) defined by Company from time to time, and
as confirmed by NeuLion in writing, during the Amendment Term (as defined in
Section 9.1 of this Amendment).  NeuLion shall use  commercially reasonable
efforts during the Amendment Term to assist Company in the initial development
and definition and ongoing updating and modification of the M&Ps.  Unless
otherwise mutually agreed upon by the Parties in writing, NeuLion shall, at all
times during the Amendment Term, provide Customer Support Services in English
and additional language(s) designated from time to time by Company (each, an
“Additional Language”) upon not less than thirty (30) days notice to NeuLion (as
of the Amendment Effective Date, such Additional Language shall initially be
Hindi); provided, however, for the Additional Languages of Polish, Greek and
Armenian, Company will provide not less than sixty (60) days notice to
NeuLion.  Additional Basic Monthly Usage Fees for the Additional Languages will
be mutually agreed to by the Parties.  In connection with its performance of the
Customer Support Services, NeuLion will also provide a front-end interactive
voice response (“IVR”) system for all Incoming Calls.  The content of all IVR
messaging employed by NeuLion in connection with the Customer Support Services
shall be subject to Company’s prior written approval.  In addition to (and
without limitation of) the foregoing and the M&Ps, Customer Support Services
shall include (without limitation) the following to be performed by NeuLion: (i)
priority management of Calls; (ii) escalation of problems and issues utilizing
escalation procedures to be set forth in M&Ps or, if not set forth in MPs, to be
mutually agreed upon by the Parties during the Amendment Term; (iii) error
processing; (iv) data collection statistics; (v) customer interface development;
(vi) automated tracking of all Calls (including without limitation escalated
Calls) (to include, without limitation, the assignment of tickets to logged
Calls and the recording of resolutions to the same); (vii) use of hold music and
messaging loop to be agreed upon from time to time during the Amendment Term by
the Parties. Company may (but shall not be obligated to) provide hold music to
NeuLion at Company’s expense.
 
Confidential and Proprietary
 

--------------------------------------------------------------------------------

 
 
1.2           NeuLion acknowledges and agrees that nothing set forth herein or
in any of the M&Ps shall limit or prohibit Company or any of its Affiliates
from: (i) performing the Customer Support Services (or any portion thereof) or
similar services themselves at any time and from time to time, whether in
connection with the Service or otherwise; or (ii) Company’s right to contract
with one or more third parties to perform the Support Services (or any portion
thereof) or similar services at any time and from time to time, whether in
connection with the Service or otherwise.  For clarity (and without limitation
of the foregoing), Company may assume any of NeuLion’s Customer Support Services
obligations hereunder upon notice to NeuLion.
 
1.3           NeuLion shall provide trained customer service representatives
(each, a “CSR” and collectively, the “CSRs”) to handle Calls for current, former
and prospective Subscribers to the Service (collectively, “Callers”).  CSRs
performing Customer Support Services to Company shall not provide any similar
services on behalf of NeuLion or any of its Affiliates or to any other party
during the Amendment Term.  For clarity (and without limitation of the
foregoing), CSRs shall be exclusive to Company; provided, however, that on a
limited basis as needed in response to excessively high call volume, NeuLion may
use customer service representatives from its web-based sports business (but not
any ethnic channel business (e.g., Talfazat, TV Desi or Kylin)) on an overflow
basis only.  NeuLion shall provide Company with notice of any such use of its
web-based sports business customer service representatives as described in the
immediately preceding sentence within twenty-four (24) hours following each such
use. All CSRs must: (i) speak, read and write English (and speak any applicable
Additional Language) at a proficiency level reasonably set by Company, which
proficiency level shall not exceed that set by Company with respect to its own
customer service representatives; and (ii) prior to performing any of the
Customer Support Services, undergo background screening reasonably acceptable to
Company.  In addition to (and without limitation of) NeuLion’ indemnification
obligations under the Agreement, except to the extent of Company’s negligence or
misconduct, NeuLion  (“Indemnitor”) shall indemnify, defend and hold harmless
Company and its officers, directors, employees, agents and shareholders, and its
and their assigns, heirs, successors and legal representatives (collectively,
the “Indemnitee Group”) from and against any and all costs, losses, liabilities,
damages, lawsuits, judgments, claims, actions, penalties, fines and expenses,
including without limitation interest, penalties, and reasonable attorneys’
fees, incurred in the investigation, defense or settlement of any or all of the
foregoing (“Claims”), that are made by any third party to the extent that such
Claims arise out of, or are incurred in connection with, Indemnitor not
subjecting its CSRs to drug testing.  In the event any such Claim is made, the
indemnification process set forth in Section 18(b) of the Agreement will apply.
 
Confidential and Proprietary
2

--------------------------------------------------------------------------------

 
 
1.4           NeuLion will recruit, train (except as otherwise expressly set
forth in this Amendment) and staff the appropriate number of NeuLion personnel
necessary to perform the Customer Support Services at all times during the
Amendment Term.  Except as otherwise set forth in Section 1.3, NeuLion shall be
solely and exclusively responsible for the selection, employment status and
disposition of all NeuLion employees engaged in the Customer Support Services;
provided that, if Company reasonably requests in writing that NeuLion remove any
personnel performing Customer Support Services, NeuLion shall promptly comply
with such request.
 
1.5           At all times during the Amendment Term, NeuLion shall identify and
make available to Company a NeuLion employee that shall serve as Company’s
single point of contact with respect to NeuLion’s performance of the Customer
Support Services.
 
1.6           NeuLion shall perform Customer Support Services in a professional
and workmanlike manner, consistent with the highest industry standards, and meet
the satisfaction of Company.  NeuLion warrants that the Customer Support
Services will conform to the M&Ps and all service requirements described in this
Amendment.
 
2.             TRAINING.   Unless otherwise mutually agreed by the Parties in
writing, the Parties shall hold one (1) initial CSR and “train the trainer”
training session at NeuLion’s principal place of business referenced above to
take place within five (5) business days following the Amendment Effective Date,
unless the Parties mutually agree on a different timeframe (the “Initial
Training”).  The Initial Training will be held during normal business hours and
will be of a reasonable duration to be mutually agreed upon by the
Parties.   During the Initial Training: (i) Company shall be responsible for
training CSRs on the Content and Company’s initial consumer offers with respect
to the Service; and (ii) NeuLion shall be responsible for providing all customer
service representative training to CSRs not provided by Company (as set forth in
clause (i) of this Section 2) (such training to include, without limitation,
training on: (a) the technological and billing aspects of the Service, (b)
training on NeuLion’s IPTV Platform and related systems, and (c) all other
customer service representative training related to NeuLion’s performance of the
Customer Support Services).  Initial Training will include classroom training
and monitoring of CSRs Calls.  Each of the Parties shall bear their own costs
and expenses incurred in the provisioning of the Initial Training (including
without limitation, compensation of, and attrition with respect to, their
respective employees). Company acknowledges that the Initial Training has taken
place at NeuLion’s Sanford facility, located in Sanford, Florida.  Thereafter,
unless otherwise mutually agreed upon by the Parties in writing, NeuLion shall
perform all new and continuing CSR training in accordance with the M&Ps and at
no cost to Company.  On an ongoing basis during the Amendment Term, the Parties
shall work together to develop all training materials (including without
limitation, those to be used for the Initial Training) for use with respect to
the Customer Support Services and to update CSR training materials.  NeuLion
shall ensure that each CSR has the necessary functional and Service-related
training to successfully perform the Customer Support Services.  Additionally,
before a function is performed by an individual assigned to that function,
NeuLion shall verify that the necessary skills have been attained through the
use of a  skills program reasonably acceptable to Company.
 
Confidential and Proprietary
3

--------------------------------------------------------------------------------

 
 
3.             STAFFING.   At all times during the Amendment Term, and subject
to and in accordance with applicable M&Ps, NeuLion shall employ a sufficient
number of CSRs and other personnel necessary to: (i) perform the Customer
Support Services; and (ii) meet the (a) volume of Calls received from time to
time during the Amendment Term, and (b) the Performance Metrics (as defined in
Section 4.1 of this Amendment).
 
4.             CUSTOMER SUPPORT SERVICES LOCATION AND HOURS.
 
4.1           NeuLion shall perform the Customer Support Services at
NeuLion-owned and/or NeuLion-operated facilities in the United States and shall
provide Company with the physical address of all such facilities prior to using
the same.  Use of all such facilities shall be subject to Company’s prior
written approval, such approval not to be unreasonably withheld. Company
acknowledges that use of NeuLion’s Sanford facility in Sanford, Florida is
approved. NeuLion shall provide (including without limitation installation of
the same, as applicable) the building, computer systems, telecommunications
lines and related equipment, data network and related equipment, remote
monitoring and recording applications and related management services and all
other labor, tools, equipment, and materials necessary to perform the Customer
Support Services in accordance with the M&Ps and the performance metrics set
forth in Exhibit A attached hereto and incorporated herein by reference (the
“Performance Metrics”).  NeuLion shall be responsible for all costs associated
with NeuLion’s facilities.  In addition to (and without limitation of) Company’s
other rights and remedies under the Agreement, Company shall have the right, at
no additional expense (except for travel costs incurred by Company) and upon
notice to NeuLion, to inspect any facility at which the Customer Support
Services are being performed at any time during normal business hours to ensure
compliance with Company’s performance, operational and quality control
standards.
 
4.2           NeuLion shall provide and make the Customer Support Services
available at all times between the hours of 8 AM and Midnight (Eastern Time),
seven (7) days per week, three hundred sixty-five (365) days per year.
 
4.3           All marketing tools, materials and CSR scripts used by NeuLion in
the performance of the Customer Support Services must be pre-approved in writing
by Company.
 
6.             REPORTING.
 
6.1           The Parties shall work jointly together to develop the format of a
written report (the contents of which are further described below) that NeuLion
shall provide to Company by no later than 10 AM Eastern Time on each business
day (Monday through Friday) throughout the Amendment Term (the “Daily
Reports”).  In addition to (and without limitation of) the foregoing, within
three (3) business days of the last day of each calendar month during the
Amendment Term, NeuLion shall provide written cumulative monthly reports in a
format and with content to be mutually agreed upon by the Parties (the “Monthly
Reports”); provided that all Monthly Reports shall include (without limitation)
a list of all Subscriber credit cards due to expire during the following
calendar month.  Daily Reports and Monthly Reports shall hereinafter
collectively be referred to as the “Reports”.  For clarity, all NeuLion
reporting obligations set forth in this Amendment are in addition to (and
without limitation of) NeuLion’s other reporting obligations under the
Agreement.
 
Confidential and Proprietary
4

--------------------------------------------------------------------------------

 
 
6.2            The Reports shall be exportable in industry-standard
formats  (e.g., Comma Separated Values (CSV)) used by Company and as otherwise
mutually agreed upon by the Parties.  During the Term of the Agreement and for a
period of two (2) years following the expiration or termination thereof, NeuLion
shall maintain backup copies of all Reports and shall provide copies of such
reports to Company (in a mutually agreed format) from time to time upon
Company’s request.
 
6.3           In addition to (and without limitation of) other items as may be
agreed upon by the Parties in writing from time to time during the Amendment
Term, NeuLion will provide Company either Daily Reports or, as mutually agreed
upon by the Parties from time to time during the Amendment Term, access to data
which will include, at a minimum, the following data from the prior business
day’s activity—for the case of Monday, for the prior weekend’s activity: ******.
 
6.4           On the first of each month, NeuLion shall provide Company with
verifiable documentation evidencing the number  of all Web Chat sessions for the
prior month.
 
7.             QUALITY CONTROL.
 
7.1           NeuLion shall provide live quality assurance (“QA”) monitoring
including without limitation, the monitoring and recording of live Calls
described in Section 7.2.  NeuLion shall include results of quality measurements
in weekly written reports provided to Company.  NeuLion shall provide to Company
the ability to monitor any or all live Calls.   Unless otherwise agreed in
writing by the Parties, NeuLion shall review its performance of the Customer
Support Services with Company on a monthly basis during the Amendment
Term.  Such reviews shall include, without limitation, NeuLion’s compliance with
the M&Ps and Performance Metrics, changes to the Customer Support Services and
process improvement activities.  In addition to (and without limitation of) the
foregoing, NeuLion shall at all times during the Amendment Term provide Company
with the ability to allow designated Company representatives, as selected from
time to time by Company in its sole discretion, to monitor both live and
recorded Calls.  Notwithstanding anything set forth to the contrary in this
Amendment or in the Agreement, Company shall have no obligation to make payments
to NeuLion during any period where NeuLion is unable to perform the Customer
Support Services, whether by reason of a Force Majeure Event or otherwise.
 
7.2           NeuLion shall ensure that quality methodology, criteria and Calls
handling procedures are consistent with Company’s standards and
objectives.  Company may perform (at Company’s expense) QA observations of live
Calls at NeuLion’s call center(s) or remotely from any other location.  At all
times during the Amendment Term, NeuLion shall ensure that its call center
systems accommodate Company’s performance of such remote QA observations. The
Parties shall also perform joint QA observations at regularly-scheduled
intervals mutually agreed upon by the Parties, acting reasonably, from time to
time during the Amendment Term.  The call quality observation form and quality
scoring criteria to be used for the observations described in this Section 7
shall be agreed by the Parties.  Results of such observations shall be used to
provide both immediate and monthly feedback to CSRs and to NeuLion management,
as determined by Company from time to time in its commercially reasonable
discretion.
 
Confidential and Proprietary
5

--------------------------------------------------------------------------------

 
 
8.             RETENTION PROGRAM.        As may be further described in
M&Ps  from time to time during the Amendment Term, NeuLion will attempt to
“save” Subscribers who contact NeuLion via telephone and web chat and indicate
their intention of canceling any subscription to the Service.  Subject to and in
accordance with M&Ps, if NeuLion receives any Call regarding any product or
service (other than the Service) offered or provided by Company or any of its
Affiliates, NeuLion agrees to immediately: (i) transfer the call to one or more
Company toll-free telephone numbers to be provided to NeuLion by Company from
time to time during the Amendment Term in its sole discretion solely for this
purpose; or (ii) refer the corresponding E-Mail sender or Web Chat initiator to
Company using the telephone number(s) described in clause (i) of this Section 8,
or to such e-mail addresses or websites as may be specified by Company from time
to time in Company’s sole discretion.  In addition to (and without limitation
of) NeuLion’s other reporting obligations as set forth in this Amendment and in
the Agreement, NeuLion will provide a daily (Mon – Fri) written report to
Company that lists all customers who ask to cancel along with the cancellation
reasons, if any, that may have been provided by the customer(s).
 
9.             TERM AND TERMINATION.
 
9.1           NeuLion shall perform Customer Support Services beginning from and
including June 21, 2010 through and including May 15, 2013, unless this
Amendment is earlier terminated in accordance with Section 9.2 (the “Amendment
Term”).
 
9.2           Company shall have the right, with or without cause, to terminate
this Amendment for its convenience upon sixty (60) days’ prior written notice to
NeuLion.  Unless otherwise mutually agreed upon by the Parties or expressly set
forth in this Amendment, upon the effective date of such termination, NeuLion
shall immediately cease performing the Customer Support
Services.  Notwithstanding anything set forth to the contrary herein, in the
Agreement or in any of the M&Ps, termination of this Amendment by Company shall
result only in the termination of the Parties’ respective rights, remedies,
duties and obligations set forth in this Amendment (to the extent that such
rights, remedies, duties and obligations do not survive expiration or
termination of this Amendment), and the Parties’ other respective rights,
remedies, duties and obligations under the Agreement shall, subject to the terms
and conditions of the Agreement (including without limitation, the termination
provisions thereof), continue in force and effect.
 
10.           NEULION SERVICE FEES.        In consideration for the Customer
Support Services provided to Company pursuant to this Amendment, Company shall
pay NeuLion the following fees:
 
10.1         Set-Up Fee.   Company shall pay to NeuLion a one-time *******
set-up fee, ******* of which shall be due upon execution of this Amendment and
******* of which shall be due upon completion of the Initial Training.
 
Confidential and Proprietary
6

--------------------------------------------------------------------------------

 
 
10.2         Monthly Usage Fees.   During the first three (3) months of the
Amendment Term, Company shall pay usage fees to Neulion based upon Actual Agent
Call Minutes (as defined below) and number of online chat session at the rates
provided for in the Supplemental Usage Fees section below.  Such usage fees
shall be payable by Company to NeuLion on a net sixty (60) day basis following
Company’s receipt of a monthly invoice from NeuLion and verifiable documentation
evidencing Actual Agent Call Minutes and Chat sessions.  For purposes of this
Amendment, “Actual Agent Call Minutes” means customer-CSR talk time during an
Incoming Call and excludes IVR time, customer hold time and call wrap-up time
(i.e., any time following customer disconnect).   On the first day of each
calendar month beginning with the first full month after month three of the
Amendment Term, Company shall pay to NeuLion a basic monthly usage fee in the
amount of *******(the “Basic Monthly Usage Fee”), such amount to be prorated
with respect to NeuLion’s performance of the Customer Support Services during
any portion of a calendar month during the Amendment Term.  The Basic Monthly
Usage Fee shall include: (i) ******* Actual Agent Call Minutes per month; and
******* completed online chat sessions (each a “Chat Session” and collectively,
the “Chat Sessions”) per month.  For clarity, Chat Sessions shall not include
chat sessions that are abandoned and no dialogue has begun.
 
10.3         Supplemental Usage Fees.  Company shall pay NeuLion, sixty (60)
days after Company’s receipt of an invoice from NeuLion, Supplemental Monthly
Usage Fees as follows: (i) ******* per Actual Agent Call Minute for each Actual
Agent Call Minute ******* Actual Agent Call Minutes in any month during
the  Amendment Term; and (ii) ******* per online chat session, for each Chat
Session ******* Chat Sessions during any month during the Amendment Term.
 
11.           GENERAL
 
11.1         Except as expressly modified herein, this Amendment is not intended
to, and does not, alter, amend or modify all or any part of the
Agreement.  Furthermore, nothing contained herein shall constitute a waiver by
either Party or any of its Affiliates of any rights or remedies it may have
under the terms and conditions of the Agreement.


11.2         All capitalized terms not otherwise defined herein shall have the
meaning ascribed to them in the Agreement.


11.3         This Amendment constitutes the entire agreement between the Parties
with respect to the subject matter hereof.  The Parties specifically acknowledge
there are no unwritten side agreements or oral agreements between the Parties
that alter, amend, modify or supplement this Amendment.
 
[SIGNATURE PAGE FOLLOWS]
 
Confidential and Proprietary
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their duly authorized representatives as of the Amendment Effective Date.
 
 
NEULIONUSA, INC.
 
DISH NETWORK L.L.C.
         
By:
   
By:
           
Name: 
   
Name:
           
Title:
   
Title:
 

 


Solely with respect to the guarantee contained in Section 34 of the Agreement,
Parent has executed this Amendment by its duly authorized representative as of
the Amendment Effective Date.


NEULION, INC.
 
 
By:
         
Name: 
         
Title:
   

 


 
[SIGNATURE PAGE TO CUSTOMER SUPPORT SERVICES AMENDMENT TO CONTRACT FOR PRODUCTS
AND SERVICES]
 
Confidential and Proprietary
8

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
PERFORMANCE METRICS
 


 
In its performance of the Customer Support Services hereunder, NeuLion shall
meet and exceed the following Performance Metrics (each measured on a calendar
month basis):
 
A.           INCOMING CALLS
 
1.           Abandonment Rate.       The monthly abandonment rate for Incoming
Calls (“AR”) will not exceed an average of  ******* (subject to modification by
mutual agreement of the Parties upon potential expansion or overflow
allowed).  For clarity, “abandoned calls” are Incoming Calls where the telephone
connection is terminated prior to the calling party being transferred to a live
CSR.
 
2.           Average Speed to Answer.       An average of ******* of Incoming
Calls will be answered within ******* by a live CSR, as calculated on a monthly
basis.  Average Speed to Answer is referred to herein as “ASA”.
 
3.           Average Handle Time.               AHT for Incoming Calls will not
exceed *******, as calculated on a monthly basis.  For purposes of this
Agreement, “AHT” means total call time + total hold time  / total calls handled.
 
4.           QA.       The Customer Support Services shall achieve a quality
score of *******, measured weekly in accordance with Section 7 of the main body
of this Amendment.
 
B.           SERVICE LEVEL CREDITS
 
If NeuLion does not meet the Performance Metrics set forth in this Exhibit A,
NeuLion will provide Company with credits or percentage off the applicable
monthly invoice in the amounts set forth below.  Such credits are cumulative and
are in addition to, and not in limitation of, Company’s other rights and
remedies available at law, in equity, under contract (including without
limitation, the Agreement, as amended) and otherwise:
 
1.           AR.
 
1.1           If the AR is ******* for any month, the applicable monthly invoice
payable by Company will include a ******* discount on the Basic Monthly Usage
Fees or Actual Agent Call Minute price(s) set forth in Section 10.2 and/or 10.3
of the Amendment, as applicable.
 
1.2           If the AR is ******* for any month, the applicable monthly invoice
payable by Company will include a ******* discount on the Basic Monthly Usage
Fees or Actual Agent Call Minute price(s) set forth in Section 10.2 and/or 10.3
of the Amendment, as applicable.
 
1.3           If the AR is ******* for any month, the applicable monthly invoice
payable by Company will include a ******* discount on the Basic Monthly Usage
Fees or Actual Agent Call Minute price(s) set forth in Section 10.2 and/or 10.3
of the Amendment, as applicable.
 
2.           ASA.
 
2.1           If ASA is ******* for any month, the applicable monthly invoice
payable by Company will include a ******* discount on the Basic Monthly Usage
Fees or Actual Agent Call Minute price(s) set forth in Section 10.2 and/or 10.3
of the Amendment, as applicable.
 
Confidential and Proprietary
9

--------------------------------------------------------------------------------

 
 
2.2           If ASA is ******* for any month, the applicable monthly invoice
payable by Company will include a ******* discount on the Basic Monthly Usage
Fees or Actual Agent Call Minute price(s) set forth in Section 10.2 and/or 10.3
of the Amendment, as applicable.
 
2.3           If ASA is ******* for any month, the applicable monthly invoice
payable by Company will include a ******* discount on the Basic Monthly Usage
Fees or Actual Agent Call Minute price(s) set forth in Section 10.2 and/or 10.3
of the Amendment, as applicable.
 
2.4           If ASA is ******* for any month, the applicable monthly invoice
payable by Company will include a ******* discount on the Basic Monthly Usage
Fees or Actual Agent Call Minute price(s) set forth in Section 10.2 and/or 10.3
of the Amendment, as applicable.
 
3.           AHT
 
3.1           If AHT is ******* for any month, the applicable monthly invoice
payable by Company will include a ******* discount on the Basic Monthly Usage
Fees or Actual Agent Call Minute price(s) set forth in Section 10.2 and/or 10.3
of the Amendment, as applicable.
 
3.2           If AHT is ******* for any month, the applicable monthly invoice
payable by Company will include a ******* discount on the Basic Monthly Usage
Fees or Actual Agent Call Minute price(s) set forth in Section 10.2 and/or 10.3
of the Amendment, as applicable.
 
3.3           If AHT is ******* for any month, the applicable monthly invoice
payable by Company will include a ******* discount on the Basic Monthly Usage
Fees or Actual Agent Call Minute price(s) set forth in Section 10.2 and/or 10.3
of the Amendment, as applicable.
 
4.           During the first three months after the Amendment Effective Date,
the credit will be applied against the fees for Actual Agent Call
Minutes.  Commencing on the fourth month after the Amendment Effective Date, the
credit will be applied against the Basic Monthly Usage Fee of ******* plus any
Supplemental Usage Fees.
 
Example 1: During the second month of this Amendment, the call abandonment for
the month is 18%. The inbound/outbound call minutes total 15,000 minutes. The
Basic Monthly Usage Fee for that month would be ******* and the credit for the
month is *******
 
Example 2: During the fifth month of this Amendment, the call abandonment for
the month is 18%. The inbound/outbound call minutes total 15,000 minutes. The
Basic Monthly Usage Fee for that month would be ******* and the credit for the
month is *******
 
Example 3: During the eighth month of this Amendment, the call abandonment for
the month is 18%. The inbound/outbound call minutes total 25,000 minutes. The
total usage fees for that month would be ******* and the credit for the month
is*******.
 
 
Confidential and Proprietary
10

--------------------------------------------------------------------------------

 